07/07/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0157


                                        DA 20-0157
                                   _________________

IN RE THE MARRIAGE OF:

CHRISTINE L. MULGREW,

             Petitioner and Appellee,
                                                                   ORDER
      and

THOMAS D. MULGREW,

             Respondent and Appellant.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on July 6, 2020, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(6)(b)(ii) provides that the cover page of the brief must include
the cause number in this Court.
       The Court has determined that the Appellant’s brief does not comply with the
referenced rule in failing to provide the cause number in this Court.
       M. R. App. P. 11(6)(b)(iii) provides that the cover page of the brief must include
the name, the venue of the tribunal, and the judge in which the case originated or from
which an appeal is taken.
       The Court has determined that the Appellant’s brief does not comply with the
referenced rule in failing to provide the name, venue, or judge in the case from which the
appeal is taken.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant’s
counsel and to all parties of record.




                                                                                   Electronically signed by:
                                                                                        Dirk Sandefur
                                                                              Justice, Montana Supreme Court
                                                                                         July 7 2020